Title: Samuel Adams to John Adams, 13 Apr. 1786
From: Adams, Samuel
To: Adams, John


          
            
              Dear Sir 
            
            

              Boston

               April 13 1786—
            
          

          Doctor Gordon is to deliver you this Letter. He is going to the
            Land of his Nativity, wishing for the best Happiness of his own Country & ours
            and hoping that mutual Affection will be at length restored, as the only Means of the
            Prosperity of both. As he determines to spend the Remainder of his Days in the Country
            where he was born, what rational Man who considers the Ties of human Nature will wonder,
            if “Esto perpetua” is his most ardent Prayer for her?
            But the Attachments he has made here—his private Friendships and the Part he has taken
            in our publick Cause afford Reason to believe that his second Wish is for us. I am
            affraid however, that the Doctor builds too much upon the Hopes of the Return of mutual
            Affection; for Can this exist without Forgivness of Injury, and Can his Country ever
            cordially forgive ours whom she intended to injure so greatly? Her very Disappointment
            will perpetually irritate her own Feelings, and in Spite of Reason or Religion prevent
            her concieving a Sentiment of Friendship for us. And besides, she will never beleive
            that there is a Possibility that we can forgive her. We must therefore be content, at least for a great
            While to come, to live with her as a prudent Man will with one who indeed has professd a
            Friendship for him, but whose Sincerity he has Reason vehemently to suspect; guarding
            against Injury from him by making it his Interest to do as little as possible. This is
            an arduous Task our Country has committed to you. Trade is a Matter I have had so little
            to do with, that it is not in my Power to aid you in this more than in any one thing
            else.—May He who has endued you with a Strength of Understanding which your Country
            confides in afford you all that Light which is necessary for so great an
            Undertaking!
          The Child whom I led by the Hand
            with a particular Design, I find is now become a promising Youth. He brought me one of
            your Letters.—God bless the Lad! If I was instrumental at that Time of enkindling the
            Sparks of Patriotism in his tender Heart, it will add to my Consolation in the latest
            Hour.—Adieu my Friend. Mrs Adams desires your Lady &
            Family may be assured of her cordial Esteem & Love 
          Believe that I am very affectionately / Your Friend / &
            humble Servant 
          
            
              S Adams
            
          
        